DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-12, 14 and 20-25 are pending in the instant invention.  According to the In The Claims, filed March 4, 2021, claims 1-12, 14 and 20-25 were amended and claims 13 and 15-19 were canceled.

Status of Priority

	This invention is a Continuation (CON) of International Application No. PCT/JP2020/000592, filed January 10, 2020, which claims priority under 35 U.S.C. § 119(a-d) to JP 2019-003403, filed January 11, 2019.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1-12, 14 and 23-25, drawn to substituted pyrrolo[2,3-d]pyrimidines represented by the formula (I), shown to the right, and/or a pharmaceutical composition thereof; (2) claim 20, drawn to a method of treating a tumor in a subject, comprising: orally administering… a substituted pyrrolo[2,3-d]-pyrimidine represented by the formula (I), shown to the right; and (3) claims 21 and 22, drawn to a method for treating a tumor in a subject, comprising: administering… a substituted pyrrolo[2,3-d]pyrimidine represented by the formula (I), shown to the right above, 
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on December 10, 2020.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the In The Claims, filed March 4, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-12, 14 and 20-25 is contained within.

Reasons for Allowance

	Claims 1-12, 14 and 20-25 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to (1) substituted pyrrolo[2,3-d]pyrimidines represented by the formula (I), as recited in claim 1; and (2) substituted pyrrolo[2,3-d]pyrimidines, as recited in claims 23-25, respectively.
	Consequently, the limitation on the core of the substituted pyrrolo[2,3-d]pyrimidines represented by the formula (I) that is not taught or fairly suggested in the prior art is R5 on the periphery of the pyrrolo[2,3-d]pyrimidine core.  This limitation is present in the recited species of claim 11.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound represented by formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,

wherein:

	R1 represents C1-C4 alkyl or C3-C4 cycloalkyl, wherein the C1-C4 alkyl is optionally substituted with 1 OC1-C4 alkyl substituent;
	R2 represents hydrogen, halogen, C1-C6 alkyl, or OC1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of fluoro and OC1-C4 alkyl;
	R3 represents hydrogen or C1-C4 alkyl, wherein the C1-C4 alkyl is optionally substituted with 1, 2, 3, 4, or 5 fluoro substituents;
	R4 represents hydrogen or C1-C4 alkyl; and
	R5 represents phenyl, wherein the phenyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of fluoro and chloro.”---



	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is represented by formula (II):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(II)

or a pharmaceutically acceptable salt or tautomer thereof.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R1 represents methyl, tert-butyl, or cyclopropyl.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 represents C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with 1, 2, 3, 4, or 5 independently selected OC1-C4 alkyl substituents.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 represents methyl, ethyl, methoxymethyl, or ethoxymethyl.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:

3 represents C1-C4 alkyl, wherein the C1-C4 alkyl is optionally substituted with 1, 2, 3, 4, or 5 fluoro substituents.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R3 represents methyl.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R4 represents hydrogen.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R5 represents phenyl, wherein the phenyl is optionally substituted with 1 or 2 substituents independently selected from the group consisting of fluoro and chloro.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R5 represents phenyl.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:




    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

or a pharmaceutically acceptable salt or tautomer thereof.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition according to claim 12, wherein the pharmaceutical composition is formulated for oral administration.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“A method for treating a tumor in a subject, comprising administering to a subject in need thereof a therapeutically effective amount of the compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“A method for treating a tumor in a subject, comprising administering to a subject in need thereof a therapeutically effective amount of the compound, or a stereoisomer thereof, according to claim 2, or a pharmaceutically acceptable salt or tautomer thereof.”---



	has been deleted and replaced with the following:
---“A method for treating a tumor in a subject, comprising orally administering to a subject in need thereof a therapeutically effective amount of the compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“	The compound:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

or a pharmaceutically acceptable salt or tautomer thereof.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“	The compound:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,

or a pharmaceutically acceptable salt or tautomer thereof.”---


	has been deleted and replaced with the following:
---“	The compound:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,

or a pharmaceutically acceptable salt or tautomer thereof.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Yuki Onoe (Reg. No. 68,563) on March 12, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624